UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1483



DORSEY V. HUFF,

                                                 Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,   Commissioner    of     Social
Security,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-98-351-R)


Submitted:   August 31, 1999               Decided:   September 27, 1999


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles D. Bennett, Jr., Roanoke, Virginia, for Appellant. James
A. Winn, Chief Counsel, Region III, Patricia M. Smith, Deputy Chief
Counsel, Mona M. Bennett, Assistant Regional Counsel, Office of the
General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania; Robert P. Crouch, Jr., United States Attorney, John
F. Corcoran, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dorsey V. Huff appeals the district court’s order upholding

the denial by the Commissioner of Social Security of Huff’s appli-

cation for disability insurance benefits.     We have reviewed the

record and the magistrate judge’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the magistrate

judge.   See Huff v. Apfel, No. CA-98-351-R (W.D. Va. Mar. 18,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2